


110 HR 3048 IH: To provide for and approve the settlement of certain land

U.S. House of Representatives
2007-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3048
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2007
			Mr. Dingell
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for and approve the settlement of certain land
		  claims of the Sault Ste. Marie Tribe of Chippewa Indians.
	
	
		1.Acceptance of alternative
			 lands and extinguishment of claims
			(a)DefinitionsFor
			 the purposes of this Act, the following definitions apply:
				(1)Alternative
			 landsThe term alternative lands means those lands
			 located in the city of Romulus, Michigan, and identified as alternative lands
			 in the Settlement of Land Claim.
				(2)Charlotte beach
			 landsThe term Charlotte Beach lands means those
			 lands in the Charlotte Beach area of Michigan and described as follows:
			 Government Lots 1, 2, 3, and 4 of Section 7, T45N, R2E, and Lot 1 of Section
			 18, T45N, R2E, Chippewa County, State of Michigan.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(4)Settlement of
			 land claimThe term Settlement of Land Claim means
			 the agreement between the Tribe and the Governor of the State of Michigan
			 executed on December 30, 2002, and filed with the Office of Secretary of State
			 of the State of Michigan.
				(5)TribeThe
			 term Tribe means the Sault Ste. Marie Tribe of Chippewa Indians, a
			 federally recognized Indian tribe.
				(b)Land Into Trust;
			 Part of Reservation
				(1)Land into
			 trustThe Secretary shall take the alternative lands into trust
			 for the benefit of the Tribe within 30 days of receiving a title insurance
			 policy for the alternative lands which shows that the alternative lands are not
			 subject to mortgages, liens, deeds of trust, options to purchase, or other
			 security interests.
				(2)Part of
			 reservationThe alternative lands shall become part of the
			 Tribe’s reservation immediately upon attaining trust status.
				(c)GamingThe
			 alternative lands shall be taken into trust as provided in this section as part
			 of the settlement and extinguishment of the Tribe’s Charlotte Beach land
			 claims, and so shall be deemed lands obtained in settlement of a land claim
			 within the meaning of section 20(b)(1)(B)(i) of the Indian Gaming Regulatory
			 Act (25 U.S.C. 2719(b)(1)(B)(i)).
			(d)Extinguishment
			 of ClaimsUpon the date of enactment of this Act, any and all
			 claims by the Tribe to the Charlotte Beach lands or against the United States,
			 the State of Michigan or any subdivision thereof, the Governor of the State of
			 Michigan, or any other person or entity by the Tribe based on or relating to
			 claims to the Charlotte Beach lands (including without limitation, claims for
			 trespass damages, use, or occupancy), whether based on aboriginal or recognized
			 title, are hereby extinguished. The extinguishment of these claims is in
			 consideration for the benefits to the Tribe under this Act.
			(e)Effectuation and
			 Ratification of Agreement
				(1)RatificationThe
			 United States approves and ratifies the Settlement of Land Claim.
				(2)Not
			 precedentThe provisions contained in the Settlement of Land
			 Claim are unique and shall not be considered precedent for any future agreement
			 between any Indian tribe and State.
				(3)EnforcementThe
			 Settlement of Land Claim shall be enforceable by either the Tribe or the
			 Governor according to its terms. Exclusive jurisdiction over any enforcement
			 action is vested in the United States District Court for the Western District
			 of Michigan.
				
